Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s specification describes pairing a fetched address with a target address for a prediction (see e.g. specification para. [027], the address of a fetched does not describe pairing the target address with a further address as is currently claimed. The specification therefore does not convey with reasonable clarity that, as of the filing date sought, Applicant was in possession of the invention as now claimed. For the purposes of examination, this will be interpreted as indicating that a fetched address associated with the first fetch block is paired with a target address associated with the second fetch block.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s specification describes pairing a fetch address with a target address for the prediction (such as a jump to another block). The specification does not describe then pairing the target address with a further address as is currently claimed. Therefore when read in light of the specification, it is unclear how to interpret the scope of the claimed “target address paired with an address”.  For the purposes of examination, this will be interpreted as indicating that a fetched address associated with the first fetch block is paired with a target address associated with the second fetch block.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over White et al., US Patent 5,996,071 (hereinafter White) in view of Johnson, US Patent 5,136,697 (hereinafter Johnson).
	Regarding claim 1, White teaches:
A method of handling self-modifying codes, the method being performed by a computer processor and comprising: receiving a first fetch block of instruction data from an instruction fetch buffer (see e.g. col. 12 line 44 – col. 13 line 51, instructions are stored in and received from buffers); before transmitting the first fetch block of instruction data to a decoding unit of the computer processor, determining whether the first fetch block includes instruction data of self-modifying codes based on the first fetch block being associated with a second fetch block (see e.g. col. 4 line 37 - col. 5 line 55, col. 32 line 57 – col. 34 line 22, a self-modifying code check is performed before instructions in a fetch block have been decoded), and the association of the first fetch block with the second fetch block indicating that a target address associated with the first fetch block is paired with an address associated with the second fetch block (see e.g. fig. 6c, col. 3 lines 11-30, col. 17 line 58 – col. 18 line 20, the branch instruction’s 
Johnson teaches a branch indication bit indicating whether a first fetch block has a predicted taken branch (see e.g. col. 3 lines 1-15, fig. 5, successor valid bit indicates whether the block has a predicted taken branch).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of White and Johnson to include the branch indication bit associated with a fetch block indicating whether the second fetch block has a predicted taken branch. This would have provided an advantage such as discussed by Johnson that “provides branch prediction accuracy substantially identical to that of a target branch buffer without requiring as much hardware support” (see col. 3 lines 38-42).
Regarding claim 2, White in view of Johnson teaches or suggests:
The method of claim 1, wherein the determining whether the fetch block includes instruction data of self-modifying codes based on the fetch block being associated with the branch indication bit for the second fetch block comprises: determining whether the fetch block is associated with the predicted taken branch in the second fetch block; 
Regarding claim 3, White in view of Johnson teaches or suggests:
The method of claim 2, wherein determining whether the fetch block is associated with the predicted taken branch in the second fetch block comprises: receiving a branch indication bit for the second fetch block; and determining whether the fetch block is associated with a predicted taken branch in a second fetch block based on the branch indication bit (see e.g. col. 4 line 37 - col. 5 line 55, col. 32 line 57 – col. 34 line 22, at least one bit is used to indicate a branch instruction).
Regarding claim 4, White in view of Johnson teaches or suggests:
The method of claim 2, wherein the determining whether the fetch block includes complete data for every instruction included in the fetch block comprises: determining whether the fetch block includes sufficient data for determining an instruction length for every instruction included in the fetch block (see e.g. col. 13 lines 25-51).
Regarding claim 5, White in view of Johnson teaches or suggests:
The method of claim 2, wherein the determining whether the fetch block includes instruction data of self-modifying codes comprises: responsive to determining whether 
Regarding claim 6, White in view of Johnson teaches or suggests:
The method of claim 5, wherein the byte location of the predetermined branching instruction includes an end byte location (see e.g. col. 13 lines 38-46).
Regarding claim 7, White in view of Johnson teaches or suggests:
The method of claim 5, wherein the pairing is stored in a branch prediction buffer; wherein the method further comprises: responsive to determining that the fetch block includes instruction data of self-modifying codes, removing the pairing from the branch prediction buffer (see e.g. col. 28 lines 29-57).
	Claims 8-14 are rejected for reasons corresponding to those given above for claims 1-7.
Claims 15-20 are rejected for reasons corresponding to those given above for claims 1-7.


Response to Arguments
Applicant's arguments filed 3/30/21 have been fully considered but they are not persuasive.
Regarding the rejection under 35 USC § 112, the specification paragraphs and figure 4 cited by Applicant merely reiterate the support explained by Examiner - pairing a fetched address with a target address for a prediction. They do not describe pairing the target address with a further address as is currently claimed. Applicant makes a statement that “the present specification describes pairing the target address with a further address”, but fails to provide any explanation of this further address. Applicant’s bolded section of the specification only describes pairing a fetched address (“an address associated with the fetch block”) with a target address (“a target address associated with another fetch block”). No further address pairings are described.
Applicant argues a lack of teaching of “indicating that a target address associated with the first fetch block is paired with an address associated with the second fetch block”

Examiner respectfully disagrees. As explained in the rejections under 35 USC § 112, for the purposes of examination, this limitation has been interpreted as indicating that a fetched address associated with the first fetch block is paired with a target address associated with the second fetch block. White teaches that a branch instruction’s address tag is used to identify entries in a predictor and is paired with a target address associated with another block in another cache line (see e.g. fig. 6c, col. 3 lines 11-30, col. 17 line 58 – col. 18 line 20). That is, the branch instruction’s address (such as its program counter address used to tag entries in the branch predictor) is .



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOHN M LINDLOF/Primary Examiner, Art Unit 2183